Title: 24th.
From: Adams, John Quincy
To: 


       Pickman went to Salem this morning. In the evening, I took a long walk with Thompson, down towards Newbury Bridge, in hopes of meeting Mr. Andrews; we were however unsuccessful. When we returned, I stop’d and past an hour with Putnam. He told me they had received a letter at Mr. Bradbury’s from Andrews informing them, that his health, would necessarily prevent him, from coming to-morrow, but that he will send somebody if he can to supply his place.
      